DETAILED ACTION

In response to Amendments/Arguments filed 4/12/2021.  Claims 1-15 are pending.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 9, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeRosa et al. (US 20170028687).
DeRosa discloses a laminate structure with enhanced damping properties.  Concerning claims 1 and 2, the laminate structure comprises two glass sheets with an interlayer structure disposed therebetween, wherein the interlayer structure comprises at least one layer that is formed from a photocurable resin and a plasticizer, wherein the interlayer has a tan δ value (or loss factor) of greater than 1.25 at all frequency ranges from 100 Hz to 100000 Hz (Examples 24 and 26; para. 0058, 0069-0086).  Given that the instant application discloses (meth)acryl polymers as exhibiting the claimed properties and DeRosa discloses resin layer is a (meth)acryl polymer having a loss factor value within the claimed range, the material would exhibit the properties as claimed.  As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed 
Concerning claims 9 and 11, the interlayer structure has second and third layers with the first layer disposed therebetween (FIG. 2; para. 0044-0045).  With respect to claims 13-15, DeRosa discloses the interlayer is disposed between first and second glass sheets, wherein the glass sheets have the claimed thickness for the first glass sheet of 2.1 mm and total thickness thereof of 3.9 mm (FIGS. 1 and 2; para. 0091).

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funaya et al. (US 20150239996).
Funaya discloses polyolefin copolymer that is viscoelastic and applications thereof.  Concerning claims 1-3, Funaya discloses an interlayer sheet that is thermoplastic and is viscoelastic that can include a plasticizer (para. 0590, 0662 and 0651).  The sheet is comprised of a saturated aliphatic polyolefin (i.e. polyethylene or polypropylene) that is copolymerized with 4-methyl-1-pentene, which is the same as that disclosed in the specification and as such, considered to be the claimed thermoplastic elastomer as claimed in claims 4-6 (abstract; para. 0533-652).  This material has a loss factor 2.8 (Table 8); as such, since the materials are the same and has a loss factor within the claimed range, the interlayer sheet would have the claimed properties.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DeRosa et al. (US 20170028687).
DeRosa discloses the above, including the first layer having a thickness of 0.01 to 0.2 mm and the total interlayer structure has a thickness of 0.5 to 2 mm (para. 0088).  As such, the thickness ratio would include and encompass the claimed range.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DeRosa et al. (US 20170028687) in view of Carrot et al. (Handbook of Thermoplastics).
DeRosa discloses the above but is silent to the addition of plasticizers in the outer layers.
Carrot discloses the addition and quantity of plasticizers results in the interlayer having structural or acoustic properties (pp. 116-117; section 3.6.1).  As such, for having the layers have structural or acoustic properties, one of ordinary skill in the art would have been motivated to add plasticizers to the outer PVB layers of DeRosa.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Funaya et al. (US 20150239996) in view of Lundmark et al. (US 7619027).
Funaya discloses the above but is silent to the specific plasticizer.
Lundmark discloses plasticized polyolefin compositions.  Concerning the claimed plasticizer, Lundmark discloses adding non-functionalized paraffinic hydrocarbon plasticizers to the polyolefin composition for improved decrease in Tg while maintaining the benefits of polyolefins (col. 30, lines 19-33).  As such, it would have been obvious to one of ordinary skill in the art to add a plasticizer that is not an organic ester plasticizer and is a paraffinic plasticizer for the above reasons.

Claims 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Funaya et al. (US 20150239996) in view of Rehfeld et al. (US 8900691).
Funaya discloses the above, including the use as an interlayer in a glass laminate (para. 0662).  However, Funaya is silent to the specifics of the glass laminate and further layers for the interlayer.
Rehfeld discloses a glass laminate having an interlayer for vibroacoustic damping.  Concerning claims 9 and 11, Rehfeld discloses the central layer is a viscoelastic damping layer with two outer layers, wherein the outer layers further improve the vibroacoustic properties (cols. 6-8).  As such, it would have been obvious to one of ordinary skill in the art to dispose the two outer layers of Rehfeld onto the central layer of Funaya.  With respect to claim 10, the thickness of the first layer would include and encompass the claimed range, in order to reduce the weight of the laminate and also keep the acoustic properties (cols. 7-8).  With respect to claims 13-15, the glass sheets have a total thickness of 3.7 mm or less, wherein the interlayer structure is disposed between the sheets to provide vibroacoustic properties (abstract; cols. 6-8).  As such, it would have been obvious to one of ordinary skill in the art to have the claimed total glass thickness and disposal of the interlayer therebetween.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Funaya et al. (US 20150239996) in view of Rehfeld et al. (US 8900691) as applied to claim 11 above, and further in view of Carrot et al. (Handbook of Thermoplastics).
The prior art discloses the above but is silent to the addition of plasticizers in the outer layers.
Carrot discloses the addition and quantity of plasticizers results in the interlayer having structural or acoustic properties (pp. 116-117; section 3.6.1).  As such, for having the layers have structural or acoustic properties, one of ordinary skill in the art would have been motivated to add plasticizers to the outer PVB layers of Rehfeld.

Response to Arguments
Applicant’s arguments, see p. 10, filed 4/12/2021, with respect to the rejections under Rehfeld ‘158 have been fully considered and are persuasive.  The rejections of the claims under Rehfeld ‘158 have been withdrawn. 

Applicant's arguments filed 4/12/2021 regarding the art rejections under DeRosa and Funaya have been fully considered but they are not persuasive. Applicant asserts that the Examiner has failed to establish anticipation and a prima facie case of obviousness because Yamamoto and Omizu fail to disclose the claimed elements.  Examiner respectfully notes that .
With respect to DeRosa, Applicant asserts that acrylate compositions of would not exhibit the claimed properties and points to Comparative Example 5 of the instant application.  Examiner respectfully disagrees and notes that Comparative Example contains 2 further layers in the interlayer laminate, wherein the interlayer laminate is subsequently tested.  Applicant is not fairly comparing the DeRosa reference with the instant application since Examples 24 and 26 of DeRosa are directed to single layers.  Examiner notes that Applicant has provided no evidence that the addition of 1 wt% plasticizer would not result in the claimed properties.  The present claims only recite a resin and plasticizer.  The materials of DeRosa are a resin and plasticizer.  It is also noted that the independent claim does not recite any specific materials, specific plasticizer content, or layer structure that would make the properties commensurate in scope with Applicant’s assertions and Examples. Therefore, Applicant’s assertions of the interlayer of DeRosa as not exhibiting the claimed properties is not proper because comparative example 5 is directed to a trilayer interlayer having specific materials as outer layers and inner layer and the Examples 24 and 26 are directed to single layers.  As such, Applicant has not shifted the burden and DeRosa is still applicable to the instant claims.  Therefore, the rejections under DeRosa are maintained.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783